Order entered March 4, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01313-CR

                     DARVIS LAKEITH ALLEN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 2
                            Dallas County, Texas
                   Trial Court Cause No. MB19-44881-B

                                      ORDER

      On January 6, 2020, official court reporter Leticia Martinez Hernandez filed

the four-volume reporter’s record in this appeal. Missing from the record is State’s

Exhibit 2, a DVD. We ORDER court reporter Leticia Martinez Hernandez to file a

supplemental reporter’s record containing a true and correct playable copy of

State’s Exhibit 2, within TEN DAYS of the date of this order.

      After reviewing the November 15, 2019 clerk’s record, the Court notes that

it does not contain the trial court’s certification of appellant’s right to appeal. See
TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App.

2013). We ORDER the trial court to file, within TEN DAYS of the date of this

order, a certification of appellant’s right to appeal that accurately reflects the trial

court proceedings.

      We DIRECT the Clerk to send copies of this order to the Honorable Julia

Hayes, Presiding Judge, County Criminal Court No. 2; Leticia Martinez

Hernandez, official court reporter for the County Criminal Court No. 2; John

Warren, Dallas County Clerk; and counsel for all parties.



                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE